Citation Nr: 0638917	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability.

2.  Entitlement to a separate compensable rating for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from April 1972 to March 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO).

The issue of a separate compensable rating for headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's cervical spine disability is not manifested by 
severe limitation of motion, ankylosis, forward flexion to 
fewer than 15 degrees, or doctor-prescribed bed rest.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5290 (effective prior to 
September 26, 2003), 5235 to 5243 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2005, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
notice postdates the initial adjudication, the issue was 
subsequently readjudicated without prejudice from the prior 
decision, no prejudice has been alleged, and none is evident 
from the record.  Additionally, because an increased rating 
has been denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
providing a personal hearing.  Consequently, the duty to 
notify and assist has been met.  

Service connection is in effect for post-operative cervical 
spine with degenerative disc disease and headaches.  The 
veteran's service-connected cervical spine disability with 
headaches is currently rated at 20 percent under Diagnostic 
Code (DC) 5290.  During the pendency of this appeal, the 
rating criteria for evaluating general diseases and injuries 
of the spine were amended (effective September 26, 2003).  
Because this claim was filed prior to the amendment, both the 
"old" and "new" rating formulas must be considered.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  The new rating formula may only be applied after 
the effective dates, however.  See Rhodan v. West, 12 Vet. 
App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 
28, 1999) (unpublished opinion).  

The "old" rating criteria provide ratings in excess of 20 
percent for severe limitation of motion of the cervical spine 
(DC 5290) and ankylosis of the cervical spine (DC 5287).  
When determining the proper rating percentage under either DC 
5290 or 5287, functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movements must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); 38 C.F.R. § 4.40.  38 C.F.R. § 4.45.  

The "new" rating criteria provide ratings in excess of 20 
percent for limitation of forward flexion of the cervical 
spine to less than 15 degrees or ankylosis.  The "new" 
provisions provide data on the normal range of motion for the 
cervical spine.  Full forward flexion, extension, and 
unilateral flexion is 40 degrees and full unilateral rotation 
is 80 degrees.  38 C.F.R. § 4.71a, Plate V.  

Additionally, the intervertebral disc syndrome (IDS) 
regulations provide a 40 percent rating for IDS with 
incapacitating episodes, defined as an episode requiring 
physician-prescribed bed rest, having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  

At his April 2006 hearing, the veteran testified that his 
neck caused him to lose "probably about five to six weeks" 
during the previous year because the neck pain requires him 
to lie down.  He testified that the neck pain flares up once 
or twice a week, any time he does prolonged standing or 
lifting.  He also reported getting daily headaches caused by 
the neck pain, and having numb and weak hands.  The veteran 
added that he has chronic head pain and neck pain and when 
the headaches come, he has to lie down and cannot sleep.  

An April 2003 VA examination reported the veteran's 
complaints of neck pain, with aggravation of the pain with 
movement.  The veteran used Tylenol for the pain, and 
reported he had no hospitalizations or physical therapy in 
the previous year.  On physical examination, cervical spine 
curvature was normal.  The veteran was able to forward flex 
to 45 degrees, extend 35 degrees, lateral flex 30 degrees 
bilaterally and rotate 45 degrees bilaterally.  Muscle 
strength was excellent in both arms, and grip was 
satisfactory.  The examiner diagnosed the veteran with 
residuals of injury to cervical spine with multilevel 
degenerative disc disease, status post-cervical spine fusion 
C4 through C7.  

Subsequent records report complaints of radiating pain and 
slight headaches.  See e.g., August 2004 VA treatment record.  
A May 2005 VA examination record reports that the veteran had 
chronic cervical spine pain associated with headaches.  The 
headaches are reported to be constant with some phonophobia 
and occasional nausea.  The veteran was able to forward flex 
to 20 degrees before pain arose, with the veteran reporting 
that he could "go further."  The veteran was also able to 
extend 2 degrees, rotate right 25 degrees, rotate left 30 
degrees, right lateral flex 10 degrees, and left lateral flex 
15 degrees before pain arose, with the veteran expressing the 
ability to move further with pain.  No ankylosis was noted.  
His deep tendon reflexes were 1-2+ in the upper extremities 
and he had full strength except for the ulnar-mediated 
muscles of the right hand, a condition distinct from the 
condition before the Board.  See June 2005 rating decision.  
The veteran had diminished pinprick sensation, otherwise in a 
glove and stocking distribution.  The veteran complained of 
pain radiating down the arms from the neck, but the examiner 
believed it "could be radicular but may well just be 
musculoskeletal."  

The veteran is not entitled to an increased rating under 
either the new criteria or the "old" DC 5287 as the veteran 
can flex beyond 15 degrees and is not noted to have 
ankylosis.  A 40 percent rating is also not available under 
the IDS regulation because, although the veteran has asserted 
having incapacitating episodes, there is no evidence of 
doctor-prescribed bed rest.  The veteran is also not entitled 
to a 30 percent rating under DC 5290.  Although the veteran's 
extension is noted to be significantly limited by pain, the 
veteran's range of forward and lateral flexion and rotation 
is sufficiently significant as to more nearly approximate the 
current "moderate" limitation of motion rating, rather than 
a "severe" limitation of motion rating.  Additionally, 
although the veteran is noted to have headaches, these 
headaches are not noted to limit motion.  Consequently, a 
rating in excess of 20 percent is not warranted.  

An increased rating is also not available by combining 
separate ratings for limitation of motion and neurological 
abnormalities, as provided by the General Rating Formula of 
the Spine, Note (1).  The separate rating is only available 
for "objective neurological abnormalities," such as bowel 
impairment.  There is no evidence of "objective neurological 
abnormalities," related to the veteran's cervical spine 
disability.  Cf. June 2005 rating decision (service 
connection for ulnar nerve entrapment denied).  Whether the 
headaches are an "objective neurological abnormality" is 
the subject of a remand.  An increased rating for a cervical 
spine disability is not warranted.  


ORDER

A rating in excess of 20 percent for a cervical spine 
disability is denied.  


REMAND

In September 2004 the veteran filed a claim for service 
connection for headaches secondary to the service-connected 
cervical spine disability.  A January 2006 Supplemental 
Statement of the Case subsumed that issue into the cervical 
spine claim, recharacterizing the service connected 
disability as "residuals of injury, post-operative cervical 
spine with degenerative disc disease and headaches" 
(emphasis supplied).  Although a VA examination was conducted 
in May 2005, the examiner did not state an opinion as to 
whether the headaches have characteristic prostrating 
attacks, warranting a rating under DC 8100.  Based on the 
recorded complaints of headaches due to the cervical spine 
disability, this opinion is necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination to determine whether his 
headaches are neurological in nature.  
The examiner should state the frequency 
and severity of the headaches, including 
whether there are characteristic 
prostrating attacks.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

2.  Following any additional development 
deemed appropriate, the RO should again 
review the veteran's claim.  If the 
benefit sought is not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The appellant need take no 
action unless otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


